CAUSe/0; oi-M-aokrr-iiv.




 J eflp/Jy
         / ^t/^ art**
                Mfiftft        ?§     ^,,
                                      ^)&i tmf& muSefOOI ^i3




GNd Mould 9o Reasons fc£ Re?fUe& o9 blsMS&fll entA teok)d £foui
4-he. -fh/hlUjAfy,

                       S+JHre o$ ley.QS i*>ms CQse DfoppcA,
     £T#T£ o$ YeX*s file WW hi mmiss M mW of
 TUfM&ittion vh DtMBek )% loft } BW -M^ hfoNcMblt                FILED IN

  RB&BCJ) Hubf)LE Rtf-USeS W*0** ^ betfleS //•           «tST COURT OFAPPEAL8
                                                              HOUSTON. TEXAS


                                _                          DEC 11 2015
                                                         OffiHBIRDWHSl A. PWNE

                     touM- oZfippesJs MitfS -h Dismiss, -— fisf^~\
      M oH-M-toft okkk Art mitt o? JW-p^/ to toite
u>diS Se/v-h h? plastyj 8& PfamlW ovekCFtMt -hhis Notict, o/oce
M50> o/i/ee aja//» ^/i/f}$- ;f /ac^ i^///i- W>hce&$ Mteifr ±o
Diffltej art) ptttitylW h*s Mo )jM iMMy ih!//>

CflAf/i^f 3^ -to -the Uv Li&flflft/ /Hosj- d$ +hc iv /%J/e/n tailed/ 50 H£ Why AW fa Me&} He mi$s
 DtMwiSjSo £oR -PhlS fimoV Bppeql MU$J Gc OtSMrSte),
                          J3T,
               TbcSojm^s fifP?$j b)Sfi\'tSs?)i
       0/\J faly23j2ett T/>ct p&r Me /ajh> Myh $e&\P>;-fy #*
  haYi/v$ JLegq/ MfriiekialS) (utfpotyl CoMMeAC~iql Cedes) SP£PJaj%
 •J-taf ny Nmt \p&s o/vhen X M^          j
 pRopeRP/ papefis aNd would a)o+ )eqrK)Bup I /^fr/V- ^/vy/^ «^//* ^ ^u»^ cJhiiehe
ojcxS &P i^ekk iN J-he. PkidS) So f^ a^-h ftyMz «*4
Phc A//MAfe T/to/U &hambe®£ was plated /rJ yiy cell MeXi 4&
Jo -fht SaMe Phlft& to My ^ /*£ A&jaesP- of £p«l. Tbcy cMs A/o^mP
Aie io be ?$ee.
                toupd Po g;Ve A?e k)hfre$£JbA/ heeiX;^ 0/i/
 My xUeggJ 9+fPhe^eA/h ^oP be d^PWedj Tm soMy ofayl
   fd My JAitl 2 f/mk) have h*A (\ syppRe&kAfhettfiffi
 MP; 10as Vo-PjiVeri efc-jI £fie) P-hc\p -yhe Vfi-MwMvz
  Cfllkc! ^e esPe/k un/P w) fieyuesPed Phes& PhiNp
 cbve Po Me. 2JM WJ-&RSlife)}>w-??vt B£j
 &R IXyeaM ctM »*P ufrll %SPMP&i &ofajN5 Uts ^
 M £ geev pUi Ifl-fo M'g'i SecMtyan) £,e*pe/v                                                                                         SPPOM
                                                                                   Attachment U


                     TEXAS DEPARTMENT OF CRIMINAL JUSTICE

                             SAFE PRISONS/PREA PROGRAM

                                Offender Notification Brochure




Date: 10/23/2015

To: Marx, Jeffrey #716623

Subject: OIG Case #2015.01616 / Incident # 1-03466-03-15

On 3/12/2015, you made an allegation of sexual assault, which prompted a criminal
investigation. That allegation resulted in the opening of a criminal case by the Office of the
Inspector General (OIG).

The alleged suspect is Chambers, Tron,

According to information received from the OIG, it has been determined that the allegations are
Unsubstantiated.

This document serves as your final notification if the above criminal case was determined
unsubstantiated or unfounded. Following a substantiated case, you will only receive subsequent
notification(s) following the suspect assailant indictment or conviction on the related charge. If
you need assistance understanding the information contained in this brochure, you may contact
the Safe Prisons/PREA Manager on your unit.




Cassandra McGilbra
Safe Prisons/PREA Program Manager


Ce: File
                                                                                        SPPOM
                                                                                  Attachment U


                     TEXAS DEPARTMENT OF CRIMINAL JUSTICE

                             SAFE PRISONS/PREA PROGRAM


                               Offender Notification Brochure




Date: 10/23/2015

To: Marx, Jeffrey #716623

Subject: OIG Case #2015.01615 / Incident # 1-03466-03-15

On 3/12/2015, you made an allegation of sexual assault, which prompted a criminal
investigation. That allegation resulted in the opening of a criminal case by the Office of the
Inspector General (OIG).

The alleged suspect is Chambers, Tron.

According to information received from the OIG, it has been determined that the allegations are
Unsubstantiated.

This document serves as your final notification if the above criminal case was determined
unsubstantiated or unfounded. Following a substantiated case, you will only receive subsequent
notifications) following the suspect assailant indictment or conviction on the related charge. If
you need assistance understanding the information contained in this brochure, you may contact
the Safe Prisons/PREA Manager on your unit.




Cassandra McGilbra
Safe Prisons/PREA Program Manager


Cc: File
                                                                                         SPPOM
                                                                                   Attachment U


                     TEXAS DEPARTMENT OF CRIMINAL JUSTICE

                             SAFE PRISONS/PREA PROGRAM

                                Offender Notification Brochure




Date: 10/23/2015

To: Marx, Jeffrey #716623

Subject: OIG Case #2015.01617 / Incident # 1-03466-03-15

On 3/12/2015, you made an allegation of sexual assault, which prompted a criminal
investigation. That allegation resulted in the opening of a criminal case by the Office of the
Inspector General (OIG).

The alleged suspect is Chambers, Tron,

According to information received from the OIG, it has been determined that the allegations are
Unsubstantiated.

This document serves as your final notification if the above criminal case was determined
unsubstantiated or unfounded. Following a substantiated case, you will only receive subsequent
notification(s) following the suspect assailant indictment or conviction on the related charge. If
you need assistance understanding the information contained in this brochure, you may contact
the Safe Prisons/PREA Manager on your unit.




Cassandra McGilbra
Safe Prisons/PREA Program Manager


Cc: File
                               /2-cL'MS
To: p,ps) Qytipii $   m   Is
                                       FILED IN
                               1ST COURT OF APPEALS
                                 HOUSTON, TEXAS
                                 DEC 11 20fi
                               CHRIST/

                               CLERK


WE! cause no: OhM-wtf-a/


       e&Se g,Ve H^
           /mife theMftulzofiJd $>PPI                              ^   M




•si
-si
o
o
l\)
i\5
r'i
IP
(P
U)

                                                    S.J
                                                   *$
                                                    H
                                      i£>           faS     •     S
                                      yi            **'!•'*

      2     On
      ^